DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/ Election

Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse to the invention of Group II (claims 15-20) in the reply filed on 08/29/2022. 

Claim Objections 

Claim 15 is objected to because of the following informalities: Appropriate correction is required. 

Regarding claim 15, “electrolyzing a portion the process water at the anode” should be amended to -- electrolyzing a portion of the process water at the anode --. 

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15-18 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.  

Regarding claim 15, while there is written description support for applying a pressure differential between the process water fluid flow path and a discharge side of the gas outlet of a gas-liquid separator, there appears to be insufficient written description support for the full scope of the recited limitation that includes applying a pressure differential between the process water fluid flow path and a discharge side of the gas outlet without using a gas-liquid separator.

Claims 16-18 and 20 are rejected, because they also depend from the rejected claim 15. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 15, line 10, with respect to the limitation "applying a pressure differential between the process water fluid flow path and a discharge side of the gas outlet," suggests the possibility of a liquid-gas separator. However, it is unclear if a liquid-gas separator is required or not, and if the gas outlet refers to a gas outlet of a liquid-gas separator, or something else.

Regarding claim 19, line 1, with respect to the limitation " (T)he method of claim 15, further comprising a liquid-gas separator," a method comprises method steps. It is unclear how a method can comprise a liquid-gas separator which is not a method step.

Claims 16-18 and 20 are rejected, because they also depend from the rejected claim 15. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2017/0167037 (hereinafter called Rheaume), in view of international patent application publication no. WO 2018/127986 (hereinafter called Choi).
 
Regarding claims 15 and 17, Rheaume discloses a method of inerting a protected space 30 (see Fig. 1 and paragraphs 0011 and 0013), comprising: delivering process water to an anode 26A of an electrochemical cell 26 comprising the anode 26A and a cathode 26C separated by a separator comprising a proton transfer medium 26E (see Fig. 1 and paragraphs 0010, 0011, and 0013); electrolyzing a portion the process water at the anode to form protons and oxygen (see paragraph 0013); transferring the protons across the separator to the cathode (see paragraph 0013); delivering air to the cathode and reducing oxygen at the cathode to generate oxygen-depleted air (see paragraph 0013); and directing the process water through a process water fluid flow path including a gas outlet (see Fig. 1 and paragraph 0019). Rheaume further discloses recycling process water from which oxygen has been removed (reads on de-gassed process water) to the anode 26A (see Fig. 1); and directing the oxygen-depleted air from the cathode of the electrochemical cell along an inerting gas flow path to the protected space 30 (see Fig. 1).

Rheaume does not disclose applying a pressure differential between the process water fluid flow path and a discharge side of the gas outlet to remove gas from the process water to form a de-gassed process water.

Choi is directed to a hydrogen water generator including a degassing unit 30 for carrying out degassing of oxygen dissolved in water (see Abstract). Choi teaches that the degassing unit 30 includes a hollow fiber type gas separation membrane 31 and a vacuum pump 33 which operates by applying a pressure differential using the vacuum pump 33 between the process water fluid flow path and a discharge side of a gas outlet to remove oxygen from the process water to form a de-gassed process water, and removing dissolved oxygen outside the gas separation membrane 31. 

One with ordinary skill in the art not knowing the steps for removing dissolved oxygen from a water stream would have necessarily looked to the art to find a reference such as Choi to determine the commonly used steps for removing dissolved oxygen from a water stream. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Rheaume by applying a pressure differential between the process water fluid flow path and a discharge side of the gas outlet to remove gas from the process water to form a de-gassed process water as taught by Choi. 

Regarding claim 19, Rheaume further teaches that a water recovery unit 32 (reads on a liquid-gas separator) on the process water fluid flow path includes an inlet and a liquid outlet each in operative fluid communication with the process water fluid flow path, and wherein the liquid-gas separator further includes a gas outlet (see Fig. 1 and paragraph 0012).

Regarding claim 20, Choi further teaches that the dissolved oxygen removal efficiency increases or decreases depending on the degree of vacuum inside the degassing unit 30 formed by the vacuum pump 33 (see Fig. 2 and page 4, 3rd and 4th paragraphs), thus teaching that the level of dissolved oxygen in a water stream depends on the degree of vacuum (same as pressure differential) inside the degassing unit 30. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by controlling the pressure differential between the process water fluid flow path and the discharge side of the gas outlet to provide a target level of dissolved oxygen in the process water as taught by Choi.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2017/0167037 (hereinafter called Rheaume), in view of international patent application publication no. WO 2018/127986 (hereinafter called Choi), as shown for claim 15 above, and further in view of US patent no. US  6,434,759 (hereinafter called Pondelick).

Regarding claim 16, Pondelick teaches that alternative vacuum sources may be provided for aircraft installations. When the aircraft is on the ground or at low altitudes, a vacuum generator such as a vacuum pump or ejector is provided as the vacuum source. When the aircraft is at high altitudes (i.e., above 16,000 feet), the atmospheric air outside the aircraft is sufficiently lower than the pressurized cabin to provide the necessary air pressure differential, and therefore it is used as the "vacuum source" (see column 3, lines 47-56).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Rheaume in view of Choi by exhausting gas from the gas outlet to ambient air at high altitudes so as to achieve the required pressure differential between the process water fluid flow path and the discharge side of the gas outlet as taught by Pondelick. The person with ordinary skill in the art would have been motivated to make this modification, because it would obviate the need for a vacuum pump or an ejector to generate vacuum.

Regarding claim 18, Pondelick teaches that an ejector is an equivalent vacuum generator to a vacuum pump (see column 3, lines 47-56).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Rheaume in view of Choi by substituting the vacuum pump taught by Choi with an ejector as taught by Pondelick for applying the pressure differential between the process water fluid flow path and the discharge side of the gas outlet. Simple substitution of one known element for another to obtain predictable results has been identified by the Supreme Court as a rationale that can support a conclusion of obviousness. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795